Title: From Thomas Jefferson to Richard Claiborne, 17 February [1781]
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Richmond, Feby. 17th. [1781]

I have submitted your Letter of yesterday to the consideration of the Gentlemen of the Council, who are present. It is thought that as the Letter of the Draft Law has left it to the Militia Officers to determine who are the proper Subjects of the Law, so the exemptions specifyed by the Law itself imply that no others shall be allowed. Whether the Staff Officers of the Continent or State are entitled to exemptions was proper for the determination of the Legislature: The Executive therefore do not intermeddle with it.
I am Sir your mo: Obt. Servt.,

Th: Jefferson

